Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicants’ arguments with respect to claim 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 24 August 2021.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-3, 5, 7-10, 12 and 14 under 35 U.S.C. 103 as being unpatentable over WO 2016163404 (hereafter WO ‘404)(using US 20180034026 as translation)(hereafter US ‘026) has been withdrawn in view of Applicants’ Amendment.
4.	The rejection of claims 4, 6, 11 and 13 under 35 U.S.C. 103 as being unpatentable over WO 2016163404 (hereafter WO ‘404)(using US 20180034026 as withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 7-10, 12 and 14 -15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016163404 (hereafter WO ‘404)(using US 20180034026 as translation)(hereafter US ‘026) in view of Hwang et al. (US 7,521.151).
Claim 1:	WO ‘404 in Figures 1-3, 8 and 9 disclose an electrode structure comprising: 
an electrode including a current collector (2) and an active material-containing layer (3) supported on at least one surface of the current collector (US ‘026, paragraphs [0113] and [0176]-[0179]); and 
a separator including an organic fiber layer (4)(US ‘026, paragraphs [0114] and [0180]-[0183]). See also entire document.
WO ‘404 does not disclose that the organic fiber layer includes an organic fiber having an aspect ratio (V1/H1) in a cross section which is 0.97 or less, the cross section intersecting with a length direction of the organic fiber, the organic fiber having the aspect ratio (V1/H1) is in contact with a surface of the active material-containing layer having a roughness higher than an arithmetic mean surface roughness Ra of the active material-containing layer in the cross section, the V1 denotes a length parallel to a thickness direction of the active material-containing layer, and the H1 denotes a length horizontal to an in-plane direction of the active material-containing layer.
However, given that the electrode of WO ‘404 is made by a method similar to that instantly disclosed, the organic fiber layer of the separator of WO ‘404 would 
In particular, regarding the disclosure of the instant specification, it is understood that each of the predetermined parameters in the instant application merely shows the state of an organic fiber layer and an active material-containing layer after being pressed to such an extent that the layers do not peel off (see e.g., US ‘026, paragraphs [0023] and [0044]).
Further, WO ‘404 discloses an electrode structure in which an organic fiber layer and an active material layer are pressed against each other to such an extent that peeling does not occur (and to an extent that does not interfere with the passage of an electrolytic solution). In particular, WO ‘404 discloses that, like in the examples of the instant application, an organic fiber is pressed after being deposited on an active material-containing layer by an electrospinning method. Thus, WO ‘404 renders obvious the recited separator including an organic fiber layer.

In addition, for reference, WO ‘404 disclose optimizing a pressing pressure in consideration of a balance between adhesion and liquid permeability (US ‘026, paragraph [0263]). Optimizing parameters is merely a matter that could be addressed, as appropriated, by a person skilled in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator such that organic fiber layer includes an organic fiber having an aspect ratio (V1/H1) in a cross section which is 0.97 or less, the cross section intersecting with a length direction of the organic fiber, the organic fiber having the aspect ratio (V1/H1) is in contact with a surface of the active material-containing layer having a roughness higher than an arithmetic mean surface roughness Ra of the active material-containing layer in the cross section, the V1 denotes a length parallel to a thickness direction of the active material-containing layer, and the H1 denotes a length horizontal to an in-plane direction of the active material-containing layer, in light of the teachings of WO ‘404.

Hwang et al. disclose an electrode structure comprising an electrode including a current collector and an active material containing layer supported on at least one surface of the current collector ,wherein the arithmetic mea surface roughness Ra of the active material-containing layer is in a range of 0.01 µm or more and 1 µm or less (col. 2: 61-col. 3: 11 disclose an arithmetic mean surface roughness Ra of the positive electrode active material-containing layer of 141 to 359 nm (0.141 to 0.359 µm) and an arithmetic mean surface roughness Ra of the negative electrode active material-containing layer of 165 to 965 nm (0.165 to 0.965 µm)(col. 5: 46 - 59; col. 6: 48 - col. 11: 17).  See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the active material-containing layer of WO ‘404 to have an arithmetic mean surface roughness Ra in a range of 0.01 µm or more and 1 µm or less, as taught in Hwang et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable lithium battery that would have exhibited improved cycle life characteristics by controlling surface roughness of a positive electrode or a negative electrode, or both electrodes, thus improving battery performance (col. 2: 29-34).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein  given that the electrode of WO ‘404 combination is made by a method similar to that instantly disclosed, the organic fiber layer of the separator of the WO ‘404 combination would obviously include an organic fiber layer including an organic fiber having an aspect ratio (V2/H2) equal to or more than the aspect ratio (V1/H1) in a cross section, the cross section intersecting with a length direction of the organic fiber, the organic fiber having an aspect ratio (V2/H2) is in contact with a surface of the active material-containing layer having a roughness equal to or less than the arithmetic mean surface roughness Ra of the active material-containing layer in the cross section, the V2 denotes a length parallel to a thickness direction of the active material-containing layer, and the H2 denotes a length horizontal to an in-plane direction of the active material-containing layer. 
Claim 3:	The rejection of claim 3 is as set above in claims 1 and 2 wherein   given that the electrode structure of the WO ‘404 combination is made by a method similar to that instantly disclosed, the electrode structure of the WO ‘404 combination renders obvious that the aspect ratio (V2/H2) is 1 or less.
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein WO ‘404 discloses that the organic fiber layer contains at least one organic material selected from the group consisting of polyamideimide, polyamide, polyolefin, polyether, polyimide, polyketone, polysulfone, cellulose, polyvinyl alcohol, and polyvinylidene fluoride (US ‘026, paragraph [0109]).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein given that the electrode structure of the WO ‘404 combination is made by a method similar to that instantly disclosed, the electrode structure of the WO ‘404 combination renders obvious an aspect ratio (V1/H1) is 0.2 or more and 0.97 or less.
Claim 8:	WO ‘404 in Figures 4-7 discloses a secondary battery (100) comprising a positive electrode (11), a negative electrode (12), and a separator (13), wherein the positive electrode and the negative electrode each include a current collector (11a, 12a) and an active material-containing layer supported on at least one surface of the current collector, the separator includes an organic fiber layer facing the active material-containing layer of at least one of the positive electrode and the negative electrode (US ‘026, paragraphs [0171]-[0184]). See also entire document.
WO ‘404 does not disclose that the organic fiber layer includes an organic fiber having an aspect ratio (V1/H1) in a cross section which is 0.97 or less, the cross section intersecting with a length direction of the organic fiber, the organic fiber having the aspect ratio (V1/H1) is in contact with a surface of the active material-containing layer having a roughness higher than an arithmetic mean surface roughness Ra of the active material-containing layer in the cross section, the V1 denotes a length parallel to a thickness direction of the active material-containing layer, and the H1 denotes a length horizontal to an in-plane direction of the active material-containing layer.

In particular, regarding the disclosure of the instant specification, it is understood that each of the predetermined parameters in the instant application merely shows the state of an organic fiber layer and an active material-containing layer after being pressed to such an extent that the layers do not peel off (see e.g., US ‘026, paragraphs [0023] and [0044]).
Further, WO ‘404 discloses an electrode structure in which an organic fiber layer and an active material layer are pressed against each other to such an extent that peeling does not occur (and to an extent that does not interfere with the passage of an electrolytic solution). In particular, WO ‘404 discloses that, like in the examples of the instant application, an organic fiber is pressed after being deposited on an active 
In addition, it is suggested in the examples of the instant application that each of the predetermined parameters can also be satisfied by using NMP as a solvent when depositing a fiber by an electrospinning method, and WO ‘404 also indicates that NMP is used. Thus, even in that respect, WO ‘404 renders obvious the recited separator including an organic fiber layer.
In addition, for reference, WO ‘404 disclose optimizing a pressing pressure in consideration of a balance between adhesion and liquid permeability (US ‘026, paragraph [0263]). Optimizing parameters is merely a matter that could be addressed, as appropriated, by a person skilled in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator such that organic fiber layer includes an organic fiber having an aspect ratio (V1/H1) in a cross section which is 0.97 or less, the cross section intersecting with a length direction of the organic fiber, the organic fiber having the aspect ratio (V1/H1) is in contact with a surface of the active material-containing layer having a roughness higher than an arithmetic mean surface roughness Ra of the active material-containing layer in the cross section, the V1 denotes a length parallel to a thickness direction of the active material-containing layer, and the H1 denotes a length horizontal to an in-
WO ‘404 does not disclose that the arithmetic mean surface roughness Ra of the active material-containing layer is in a range of 0.01 µm or more and 1 µm or less.
Hwang et al. disclose an electrode structure comprising an electrode including a current collector and an active material containing layer supported on at least one surface of the current collector ,wherein the arithmetic mea surface roughness Ra of the active material-containing layer is in a range of 0.01 µm or more and 1 µm or less (col. 2: 61-col. 3: 11 disclose an arithmetic mean surface roughness Ra of the positive electrode active material-containing layer of 141 to 359 nm (0.141 to 0.359 µm) and an arithmetic mean surface roughness Ra of the negative electrode active material-containing layer of 165 to 965 nm (0.165 to 0.965 µm)(col. 5: 46 - 59; col. 6: 48 - col. 11: 17).  See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the active material-containing layer of WO ‘404 to have an arithmetic mean surface roughness Ra in a range of 0.01 µm or more and 1 µm or less, as taught in Hwang et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable lithium battery that would have exhibited improved cycle life characteristics by controlling surface roughness of a positive 
Claim 9: 	The rejection of claim 9 is as set forth above in claim 8 wherein  given that the electrode of the WO ‘404 combination is made by a method similar to that instantly disclosed, the organic fiber layer of the separator of the WO ‘404 combination would obviously include an organic fiber layer including an organic fiber having an aspect ratio (V2/H2) equal to or more than the aspect ratio (V1/H1) in a cross section, the cross section intersecting with a length direction of the organic fiber, the organic fiber having an aspect ratio (V2/H2) is in contact with a surface of the active material-containing layer having a roughness equal to or less than the arithmetic mean surface roughness Ra of the active material-containing layer in the cross section, the V2 denotes a length parallel to a thickness direction of the active material-containing layer, and the H2 denotes a length horizontal to an in-plane direction of the active material-containing layer. 
Claim 10:	The rejection of claim 3 is as set above in claims 8 and 9 wherein   given that the electrode structure of the WO ‘404 combination is made by a method similar to that instantly disclosed, the electrode structure of the WO ‘404 combination renders obvious that the aspect ratio (V2/H2) is 1 or less.
Claim 12:	The rejection of claim 12 is as set forth above in claim 8 wherein WO ‘404 discloses that the organic fiber layer contains at least one organic material selected from the group consisting of polyamideimide, polyamide, polyolefin, 
Claim 14:	The rejection of claim 14 is as set forth above in claim 8 wherein given that the electrode structure of the WO ‘404 combination is made by a method similar to that instantly disclosed, the electrode structure of the WO ‘404 combination renders obvious an aspect ratio (V1/H1) is 0.2 or more and 0.97 or less.
Claim 15:	The rejection of claim 15 is as set forth above in claim 8 wherein Hwang et al. further disclose the arithmetic mean surface roughness Ra of the active material-containing layer of the negative electrode is in a range of 0.01 µn or more and 0.5 µm or less (165 t0 965 nm which corresponds to 0.165 to .965 nm), or the arithmetic mean surface roughness Ra of the active material-containing layer of the positive electrode is in a range of 0.01 µm or more and 1 µm or less (141 to 359 nm which corresponds to 0.141 to 0.359 nm).

8.	Claims 4, 6, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016163404 (hereafter WO ‘404)(using US 20180034026 as translation)(hereafter US ‘026) in view of Kawasoe et al. (US 20160133991), and further in view of Hwang et al. (US 7,521,151).
Claim 4:	WO ‘404 in Figures 1-3, 8 and 9 disclose an electrode structure comprising: 

a separator including an organic fiber layer (4)(US ‘026, paragraphs [0114] and [0180]-[0183]). See also entire document.
WO ‘404 does not disclose that the organic fiber layer includes an organic fiber having an aspect ratio (V1/H1) in a cross section which is 0.97 or less, the cross section intersecting with a length direction of the organic fiber, the organic fiber having the aspect ratio (V1/H1) is in contact with a surface of the active material-containing layer having a roughness higher than an arithmetic mean surface roughness Ra of the active material-containing layer in the cross section, the V1 denotes a length parallel to a thickness direction of the active material-containing layer, and the H1 denotes a length horizontal to an in-plane direction of the active material-containing layer.
However, given that the electrode of WO ‘404 is made by a method similar to that instantly disclosed, the organic fiber layer of the separator of WO ‘404 would obviously include an organic fiber having an aspect ratio (V1/H1) in a cross section which is 0.97 or less, the cross section intersecting with a length direction of the organic fiber, the organic fiber having the aspect ratio (V1/H1) is in contact with a surface of the active material-containing layer having a roughness higher than an arithmetic mean surface roughness Ra of the active material-containing layer in the 
In particular, regarding the disclosure of the instant specification, it is understood that each of the predetermined parameters in the instant application merely shows the state of an organic fiber layer and an active material-containing layer after being pressed to such an extent that the layers do not peel off (see e.g., US ‘026, paragraphs [0023] and [0044]).
Further, WO ‘404 discloses an electrode structure in which an organic fiber layer and an active material layer are pressed against each other to such an extent that peeling does not occur (and to an extent that does not interfere with the passage of an electrolytic solution). In particular, WO ‘404 discloses that, like in the examples of the instant application, an organic fiber is pressed after being deposited on an active material-containing layer by an electrospinning method. Thus, WO ‘404 renders obvious the recited separator including an organic fiber layer.
In addition, it is suggested in the examples of the instant application that each of the predetermined parameters can also be satisfied by using NMP as a solvent when depositing a fiber by an electrospinning method, and WO ‘404 also indicates that NMP is used. Thus, even in that respect, WO ‘404 renders obvious the recited separator including an organic fiber layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator such that organic fiber layer includes an organic fiber having an aspect ratio (V1/H1) in a cross section which is 0.97 or less, the cross section intersecting with a length direction of the organic fiber, the organic fiber having the aspect ratio (V1/H1) is in contact with a surface of the active material-containing layer having a roughness higher than an arithmetic mean surface roughness Ra of the active material-containing layer in the cross section, the V1 denotes a length parallel to a thickness direction of the active material-containing layer, and the H1 denotes a length horizontal to an in-plane direction of the active material-containing layer, in light of the teachings of WO ‘404.
WO ‘404 does not disclose an insulating intermediate layer provided between the organic fiber layer and the active material-containing layer.
Kawasoe et al. an insulating intermediate layer (4c in Figure 2) provided between the organic fiber layer and the active material-containing layer (b)(paragraphs [0034] and [0036])).

Given that the electrode structure of WO ‘404 is made by a method similar to that instantly disclosed, the electrode structure of WO comprising the insulating (intermediate) layer of Kawasoe et al. renders obvious organic fiber having the aspect ratio (V1/H1) is in contact with a surface of the intermediate layer having a roughness higher than an arithmetic mean surface roughness Ra of the intermediate layer in the cross section.	One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have maintained high safety by forming an insulating layer between a positive and negative electrode, and further suppressed the precipitation of metallic lithium on the surface of the negative electrode in charging a battery in a low temperature environment (paragraph [0044), thus providing a battery useful as a power supply for automobile (paragraph [0098]). 
The WO ‘404 combination does not disclose that the arithmetic mean surface roughness Ra of the active material-containing layer is in a range of 0.01 µm or more and 1 µm or less.
Hwang et al. disclose an electrode structure comprising an electrode including a current collector and an active material containing layer supported on at least one surface of the current collector ,wherein the arithmetic mea surface roughness Ra of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the active material-containing layer of the WO ‘404 combination to have an arithmetic mean surface roughness Ra in a range of 0.01 µm or more and 1 µm or less, as taught in Hwang et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable lithium battery that would have exhibited improved cycle life characteristics by controlling surface roughness of a positive electrode or a negative electrode, or both electrodes, thus improving battery performance (col. 2: 29-34).
Claim 6:	The rejection of claim 6 is as set forth above in claim 4 wherein Kawasoe et al. further disclose that the intermediate (insulation) layer contains an inorganic substance (paragraph [0054).
Claim 11:	WO ‘404 in Figures 4-7 discloses a secondary battery (100) comprising a positive electrode (11), a negative electrode (12), and a separator (13), 
WO ‘404 does not disclose that the organic fiber layer includes an organic fiber having an aspect ratio (V1/H1) in a cross section which is 0.97 or less, the cross section intersecting with a length direction of the organic fiber, the organic fiber having the aspect ratio (V1/H1) is in contact with a surface of the active material-containing layer having a roughness higher than an arithmetic mean surface roughness Ra of the active material-containing layer in the cross section, the V1 denotes a length parallel to a thickness direction of the active material-containing layer, and the H1 denotes a length horizontal to an in-plane direction of the active material-containing layer.
However, given that the electrode of WO ‘404 is made by a method similar to that instantly disclosed, the organic fiber layer of the separator of WO ‘404 would obviously include an organic fiber having an aspect ratio (V1/H1) in a cross section which is 0.97 or less, the cross section intersecting with a length direction of the organic fiber, the organic fiber having the aspect ratio (V1/H1) is in contact with a surface of the active material-containing layer having a roughness higher than an arithmetic mean surface roughness Ra of the active material-containing layer in the 
In particular, regarding the disclosure of the instant specification, it is understood that each of the predetermined parameters in the instant application merely shows the state of an organic fiber layer and an active material-containing layer after being pressed to such an extent that the layers do not peel off (see e.g., US ‘026, paragraphs [0023] and [0044]).
Further, WO ‘404 discloses an electrode structure in which an organic fiber layer and an active material layer are pressed against each other to such an extent that peeling does not occur (and to an extent that does not interfere with the passage of an electrolytic solution). In particular, WO ‘404 discloses that, like in the examples of the instant application, an organic fiber is pressed after being deposited on an active material-containing layer by an electrospinning method. Thus, WO ‘404 renders obvious the recited separator including an organic fiber layer.
In addition, it is suggested in the examples of the instant application that each of the predetermined parameters can also be satisfied by using NMP as a solvent when depositing a fiber by an electrospinning method, and WO ‘404 also indicates that NMP is used. Thus, even in that respect, WO ‘404 renders obvious the recited separator including an organic fiber layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator such that organic fiber layer includes an organic fiber having an aspect ratio (V1/H1) in a cross section which is 0.97 or less, the cross section intersecting with a length direction of the organic fiber, the organic fiber having the aspect ratio (V1/H1) is in contact with a surface of the active material-containing layer having a roughness higher than an arithmetic mean surface roughness Ra of the active material-containing layer in the cross section, the V1 denotes a length parallel to a thickness direction of the active material-containing layer, and the H1 denotes a length horizontal to an in-plane direction of the active material-containing layer, in light of the teachings of WO ‘404.
WO ‘404 does not disclose an insulating intermediate layer provided between the organic fiber layer and the active material-containing layer.
Kawasoe et al. an insulating intermediate layer (4c in Figure 2) provided between the organic fiber layer and the active material-containing layer (b)(paragraphs [0034] and [0036])).

Given that the electrode structure of WO ‘404 is made by a method similar to that instantly disclosed, the electrode structure of WO comprising the insulating (intermediate) layer of Kawasoe et al. renders obvious organic fiber having the aspect ratio (V1/H1) is in contact with a surface of the intermediate layer having a roughness higher than an arithmetic mean surface roughness Ra of the intermediate layer in the cross section.	One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have maintained high safety by forming an insulating layer between a positive and negative electrode, and further suppressed the precipitation of metallic lithium on the surface of the negative electrode in charging a battery in a low temperature environment (paragraph [0044), thus providing a battery useful as a power supply for automobile (paragraph [0098]). 
The WO ‘404 combination does not disclose that the arithmetic mean surface roughness Ra of the active material-containing layer is in a range of 0.01 µm or more and 1 µm or less.
Hwang et al. disclose an electrode structure comprising an electrode including a current collector and an active material containing layer supported on at least one surface of the current collector ,wherein the arithmetic mea surface roughness Ra of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the active material-containing layer of the WO ‘404 combination to have an arithmetic mean surface roughness Ra in a range of 0.01 µm or more and 1 µm or less, as taught in Hwang et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a rechargeable lithium battery that would have exhibited improved cycle life characteristics by controlling surface roughness of a positive electrode or a negative electrode, or both electrodes, thus improving battery performance (col. 2: 29-34).
Claim 13:	The rejection of claim 13 is as set forth above in claim 11 wherein Kawasoe et al. further disclose that the intermediate (insulation) layer contains an inorganic substance (paragraph [0054).
Claim 16:	The rejection of claim 16 is as set forth above in claim 11 wherein Hwang et al. further disclose the arithmetic mean surface roughness Ra of the active .

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Correspondence
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas H. Parsons/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729